DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2845139 A1 (“FR ‘139”).
FR ‘139 discloses:
Regarding claim 1:
A dual mass flywheel coupling member (43) for selectively coupling a primary mass (42) and a secondary mass (20b) of a dual mass flywheel (20), the coupling member comprising: 
a central aperture (pg. 4, “elastic member 43 is typically a diaphragm meta., well known to those skilled in the art, comprising a thin peripheral washer 431”; note washers are well known to have a central aperture which is also depicted near 433 in FIG. 1) for enabling axial alignment with the primary mass and the secondary mass (see element 42 and element 20 being axially aligned ab out axis X-X’); 
at least one resiliently deformable member (431), the resiliently deformable member comprising a fixing point (433) attachable to the primary mass to rigidly couple one end of the resiliently deformable member to the primary mass (pg. 4, “radial fingers 432 are secured to the clutch bearing 42 by radially internal ends 433 respective”); and 
at least one engagement feature (42, 61) coupled to the coupling member at a point remote from the fixing point (via elements 411 and 62 as seen in FIG. 3), wherein the engagement feature is configured to engage the secondary mass upon deformation of the resiliently deformable member, in an installed configuration (the motion depicted across FIG. 1-3 depicts member 43 being deformed in a manner such that engagement feature 42 engages the secondary mass 20b via friction elements 32, 21 and 51, respectively; see pg. 6)
Regarding claim 4:
The coupling member of claim 1, wherein at least one of the at least one engagement features comprises a protrusion (61) for engaging the secondary mass (depicted in FIG. 3).
Regarding claim 6:
The coupling member of claim 1, wherein at least one of the at least one or more of the engagement features comprises a friction surface (41) for engaging the secondary mass (depicted in FIG. 3).
Regarding claim 7:
The coupling member of claim 1, wherein the central aperture is circular (pg. 4, “The elastic member 43 is typically a diaphragm metal, well known to those skilled in the art, comprising a thin peripheral washer 431 in the form of a truncated cone of axis X-X', and radial fingers 432 extending from a radially inner edge of the washer 431 towards 35 the center of this washer”; a “peripheral washer” by definition has, or at least is well known in the art as having, a circular central aperture).
Regarding claim 8:
A primary mass of a dual mass flywheel, wherein the coupling member of claim 1 is attached to a first face (see interface between radial end 433 of the coupling member and the mass 42 in FIG. 1) of the primary mass of the dual mass flywheel via the fixing point of each of the at least one resiliently deformable members (pg. 4, “The radial fingers 432 are secured to the clutch bearing 42” said radial fingers being the fixing points).
Regarding claim 9:
A secondary mass of a dual mass flywheel, wherein a first face (21, 51) of the secondary mass flywheel is configured to be engaged by the at least one engagement feature of the coupling member of claim 1 (depicted in FIG. 3).
Regarding claim 10:
A dual mass flywheel assembly, wherein the coupling member of claim 1 is attached to a first face (see interface between radial end 433 of the coupling member and the mass 42 in FIG. 1) of the primary mass of the dual mass flywheel via the fixing- 24 - point of each of the at least one resiliently deformable members (pg. 4, “The radial fingers 432 are secured to the clutch bearing 42” said radial fingers being the fixing points) and wherein a first face (21, 51) of the secondary mass flywheel is configured to be engaged by the at least one engagement feature of the coupling member of claim 1 (depicted in FIG. 3).
Allowable Subject Matter
Claims 11, 12, 14, 15, and 16-19 allowed. Claims 2, 3, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656